Citation Nr: 1821988	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  In June 2014, the RO reopened and denied the claim of service connection on the merits. 

The Veteran was scheduled to appear at a Travel Board hearing before a Veterans Law Judge in October 2017 and failed to report for the scheduled hearing with no reason being provided for his failure to appear.  

Despite determinations reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The matter is now ready for appellate review. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a September 2006 rating determination.  The Veteran was notified of this decision that same month and did not perfect his appeal within the proscribed time period. 

2.  Evidence received since the September 2006 decision raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 2006 rating determination denying service connection for PTSD is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.  

The RO denied service connection for PTSD in September 2006.  While the Veteran filed a notice of disagreement with the denial and a statement of the case was issued, the Veteran did not perfect the appeal within the proscribed time period and the decision became final.  

When denying service connection, the RO noted that service connection for PTSD required medical evidence diagnosing the condition, a link established by medical evidence between current symptoms and an in service stressor, and credible supporting evidence that the claimed in service stressor occurred.  It observed that if the claimed stressor was related to combat, service department evidence that a veteran engaged in combat or was awarded the Purple Heart, Combat Infantryman Badge or similar combat citation would be accepted, in the absence of evidence to the contrary, as conclusive evidence that the claimed stressor happened in service.  Additionally confirmed prisoner of war status was considered conclusive evidence of a stressor.  It noted that where a veteran did not engage in combat, alleged stressors had to be proven by official service records or other credible supporting evidence; his own statements and testimony would not suffice.  The RO observed that the question of whether a proven stressor was sufficient to support a diagnosis of PTSD was a medical question.  It noted that service treatment records were negative for evidence of PTSD and there was no post-service medical evidence showing complaints, evaluation, diagnosis or treatment of PTSD.  It further observed that military personnel records did not document receipt of medals, badges or citations which denoted participation in combat.  The RO indicated that in June 2006, it wrote to the Veteran and asked that he submit evidence in support of his claim, including additional information concerning his claimed traumatic incidents in service.  It noted that to date, they had not received a response from the Veteran.  The RO denied the claim for service connection for PTSD because the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  It further noted that the available evidence was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war and there was no link between his claimed PTSD and a verified in service stressor.

Evidence before the RO at that time included the Veteran's service treatment and personnel records; the Veteran's application for compensation and pension, and his notice of disagreement filed with the September 2006 rating determination.  

Evidence received subsequent to the September 2006 rating determination includes the Veteran's request to reopen his claim; his statement of claimed stressors; his notice of disagreement and substantive appeal; and a report showing earthquakes from the 1980's, which included several earthquakes while the Veteran was stationed in Greece.  

The Veteran has now provided stressors which he claims caused his PTSD, to include earthquakes which occurred while the Veteran was in Greece.  One of the bases for the prior denial was that the Veteran had not provided any stressors to support his claim for service connection for PTSD.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the September 2006 determination is new and material to reopen service connection for PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 . The reopened issue will be addressed in the remand section below.



ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for PTSD is granted. 


REMAND

The Veteran's representative has indicated that VA failed in its duty to assist by not providing the Veteran with a VA examination in conjunction with his claim.  The Board notes that the Veteran has now provided detailed inservice stressors as to the cause of his claimed PTSD.  To date, the Veteran has not been afforded a VA examination at any point to determine the nature and etiology of any current psychiatric disorder, and its relationship, if any, to his period of service.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, such an etiology opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The entire record should be made be available for review by the examiner in conjunction with the examination.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has PTSD related to his period of service.  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD.  

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to the Veteran's period of service. 

Complete detailed rationale must be provided for any opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


